Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Rooney on 11/4/2021.
The application has been amended as follows: 
Claim 25, lines 10-13 read “a self-propelled switch, wherein said self-propelled switch is triggered, and said machine body, in which said control panel is disposed, is switched from a manual-power driving mode to a self-propelled driving” and now reads --a self-propelled switch, wherein said self-propelled switch is configured to be triggered causing said machine body to be switched from a manual-power driving mode to a self-propelled driving mode—
Claim 25 line 28 read “wherein said first switch unit further a self-propelled key knob” and now reads --wherein said first switch unit further comprises a self-propelled key knob—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.I.R./               Examiner, Art Unit 3671                              



                                                                                                                                                           
/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671